UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1684


RAYMOND J. TAHIR,

                     Plaintiff - Appellant,

              v.

JEFFERSON B. SESSIONS III, in his official capacity as Attorney General of the
United States,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-cv-00781-D)


Submitted: November 20, 2017                                Decided: November 27, 2017


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian K. Leonard, B.K. LEONARD LAW, Raleigh, North Carolina, for Appellant. John
Stuart Bruce, United States Attorney, Norman G. Acker, Rudy E. Renfer, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raymond J. Tahir, a former employee of the Federal Bureau of Investigation,

appeals the district court’s order granting Defendant’s motion to dismiss Tahir’s

complaint alleging he was terminated because of his national origin, in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 &

Supp. 2017). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See Tahir v. Sessions, No. 5:16-cv-

00781-D (E.D.N.C. May 2, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2